Moyer, C.J.,
concurring in judgment only.
{¶ 46} I concur in the judgment rendered by the majority but write separately for the reasons that follow. I agree with the majority that the trial court did not make a sufficient inquiry to determine whether Martin fully understood and intelligently relinquished his right to counsel as required by both the federal and Ohio Constitutions and Crim.R. 44(A). I do not agree with the majority’s implication that it is possible for a trial court to substantially comply with Crim.R. 441 in “serious offense” cases where it fails to obtain a waiver of counsel in writing. Rather, Crim.R. 522 and relevant case law provide the standards for determining whether trial court error requires reversal of a conviction. In my view, determination of whether Martin’s conviction should be reversed and the cause remanded for a new trial due to noncompliance with Crim.R. 44(C) should be made pursuant to those standards rather than pursuant to a substantial-compliance analysis.
{¶ 47} The majority correctly observes that the written-waiver requirement of Crim.R. 44(C) is not a constitutional requirement. Citing our precedent in State v. Nero (1990), 56 Ohio St.3d 106, 108, 564 N.E.2d 474, and State v. Stewart (1977), 51 Ohio St.2d 86, 93, 5 O.O.3d 52, 364 N.E.2d 1163, it concludes that “trial *395courts need demonstrate only substantial compliance” with Crim.R. 44. I acknowledge that paragraph two of the syllabus of the majority opinion is consistent with our precedent in Nero and Stewart. Nevertheless, I believe that those cases should be disaffirmed to the extent that they hold that compliance with a Criminal Rule occurred when in fact there was a clear lack of compliance with an express mandatory component of the rule.
I
Determination of the Existence of Error
{¶ 48} Crim.R. 44(C) is clear. It provides: “Waiver of counsel shall be in open court and the advice and waiver shall be recorded as provided in Rule 22. In addition, in serious offense cases the waiver shall be in writing.” (Emphasis added.) This court has consistently held that when a statute or rule uses the word “shall,” the prescription is not advisory; rather, it is mandatory. See State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 36; State v. Campbell (2000), 90 Ohio St.3d 320, 324-325, 738 N.E.2d 1178; State v. Golphin (1998), 81 Ohio St.3d 543, 545-546, 692 N.E.2d 608. In adopting Crim.R. 44(C), this court chose the word “shall” three times. We should not deem as advisory in nature such a clear mandate.
{¶ 49} The purpose of Crim.R. 44 is to ensure that a defendant’s Sixth Amendment rights are protected. Crim.R. 44(A) requires a waiver of the right to counsel to be knowing, intelligent, and voluntary. This language reflects the constitutional standard established in Faretta v. California (1975), 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562, that “in order to represent himself, the accused must ‘knowingly and intelligently’ forgo those relinquished benefits,” quoting Johnson v. Zerbst (1938), 304 U.S. 458, 464-465, 58 S.Ct. 1019, 82 L.Ed. 1461. Crim.R. 44(C), however, adds a procedural layer of protection by requiring that a waiver be in writing. This is an additional safeguard not mandated by the Constitution. In my view, error occurs if compliance is lacking with either Crim.R. 44(A) or (C).
{¶ 50} The majority devotes most of its analysis to the consideration whether Martin made a knowing, intelligent, and voluntary waiver. That inquiry is relevant to the determination whether the trial court complied with Crim.R. 44(A). Only briefly does the majority mention the undisputed fact that Martin never executed a written waiver as required by Crim.R. 44(C). The majority thereby implies that substantial compliance with Crim.R 44(A) is equivalent to substantial compliance with Crim.R. 44 as a whole. In so doing, the majority implies that trial courts need not do what is expressly required by Crim.R. 44(C) — obtain a waiver in writing. Left unchallenged, this implication may potentially result in further erosion of the express requirements of the Rules of *396Criminal Procedure and ultimately lessen the probability that criminal defendants receive the full protection of constitutional and procedural law. The Rules of Criminal Procedure should not be reduced to mere malleable guidelines. Failure of a trial court to obtain a written waiver in a “serious offense” case is simply noncompliance with Crim.R. 44(C) and constitutes trial-court error.
II
Determination of Reversibility of Error
{¶ 51} As I have stated, the failure of a trial court to comply with a legal rule should be analyzed according to established error analysis embodied in Crim.R. 52 and relevant case law. As we recently explained in State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, Crim.R. 52 empowers appellate courts to correct trial-court error in two situations. First, if a defendant objected to an error at trial, the appellate court considers, pursuant to Crim.R. 52(A), whether the error was harmless. Under a harmless-error inquiry, the state has the burden of proving that the error did not affect the substantial rights of the defendant. Whether the defendant’s substantial rights were affected depends on whether the error was prejudicial, i.e., whether the error affected the outcome of the trial. Prejudicial error mandates reversal of the trial court. If the state proves that the error was not prejudicial, the error is said to have been harmless, and the appellate court will not correct it. Id. at ¶ 15.
{¶ 52} When a defendant did not object to an error at trial, the appellate court uses Crim.R. 52(B) to determine whether there was plain error. Id. at ¶ 14. As we explained in Perry, under Crim.R. 52(B), the defendant has the burden of proof. Id. Correction of plain error involves three questions and, if appropriate, the exercise of discretion by the appellate court. State v. Barnes (2002), 94 Ohio St.3d 21, 27, 759 N.E.2d 1240. The defendant must first show that the trial court erred by failing to comply with a legal rule. Id. The defendant then must demonstrate that the error was plain, i.e., obvious. Id. Finally, the defendant must show that the error affected his substantial rights. Id. Even if the defendant establishes that plain error affected his substantial rights, the appellate court need not necessarily reverse the judgment of the trial court. In fact, courts are warned to “notice plain error ‘with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.’ ” Id., quoting State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus.
{¶ 53} There is also a third category of error, known as structural error. Certain constitutional defects disturb the basic framework within which a trial is conducted and “permeate ‘[t]he entire conduct of the trial from beginning to end’ so that the trial cannot ‘ “reliably serve its function as a vehicle for determination *397of guilt or innocence.” ’ ” Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 17, quoting Arizona v. Fulminante (1991), 499 U.S. 279, 309 and 310, 111 S.Ct. 1246, 113 L.Ed.2d 302, quoting Rose v. Clark (1986), 478 U.S. 570, 577-578, 106 S.Ct. 3101, 92 L.Ed.2d 460. Structural error affects the substantial rights of a criminal defendant, even absent a specific showing that the outcome of the trial would have been different, and requires automatic reversal. Because a defendant is relieved of his burden to show prejudice, the finding of structural error is rare and limited to exceptional cases. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 18, citing Johnson v. United States (1997), 520 U.S. 461, 468, 117 S.Ct. 1544, 137 L.Ed.2d 718. Among the types of error that have been held to be structural is a total denial of counsel to a criminal defendant. Id. at 469, 117 S.Ct. 1544, 137 L.Ed.2d 718, citing Gideon v. Wainwright (1963), 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799.
{¶ 54} The trial court did not make a sufficient inquiry to determine whether Martin fully understood and intelligently relinquished his right to counsel as required by both the federal and Ohio Constitutions and Crim.R. 44(A). I conclude that this error was structural error and that Martin’s conviction must therefore be reversed.
{¶ 55} The presence and limited involvement of standby counsel does not negate the fact that Martin was forced to conduct much of his own defense and was instructed by the trial court that he was to represent himself. This is not a case where counsel was absent, without a waiver, for only a very limited portion of the trial. The trial court’s noncompliance with Crim.R. 44(A) was an error that permeated the basic framework of Martin’s entire trial. Accordingly, the trial court’s noncompliance with Crim.R. 44(A) was structural error. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 17.
{¶ 56} The failure of the trial court to procure a written waiver of Martin’s right to counsel was an obvious deviation from Crim.R. 44(C). Because Martin did not object to noncompliance with Crim.R. 44(C) at trial, however, he forfeited all but plain error. State v. Gross, 97 Ohio St.3d 121, 2002-Ohio-5524, 776 N.E.2d 1061, ¶ 49. In the instant case, because the failure of the trial court to comply with Crim.R. 44(A) was structural error, it is not necessary to determine whether the failure to obtain a written waiver of the right to counsel is plain error, and if so, reversible error.
Ill
Conclusion
{¶ 57} The trial court failed to obtain a knowing, intelligent, and voluntary waiver, thus materially affecting the integrity of Martin’s trial. Although I am *398not able to concur in its opinion, I concur in the majority’s judgment affirming the judgment of the court of appeals and remanding the cause for a new trial.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Saleh S. Awadallah and Lisa Reitz Williamson, Assistant Prosecuting Attorneys, for appellant.
Robey & Robey, Gregory Scott Robey and Margaret Amer Robey, for appellee. David L. Strait, urging affirmance for amicus curiae, Ohio Association of Criminal Defense Lawyers.

. {¶ a} Crim.R. 44 states:
{¶ b} “(A) Counsel in serious offenses
{¶ c} “Where a defendant charged with a serious offense is unable to obtain counsel, counsel shall be assigned to represent him at every stage of the proceedings from his initial appearance before a court through appeal as of right, unless the defendant, after being fully advised of his right to assigned counsel, knowingly, intelligently, and voluntarily waives his right to counsel.
{¶ d} “* * *
{¶ e} “(C) Waiver of counsel shall be in open court and the advice and waiver shall be recorded as provided in Rule 22. In addition, in serious offense cases the waiver shall be in writing.”


. {¶ a} Crim.R. 52 provides:
{¶ b} “(A) Harmless error
{¶ e} “Any error, defect, irregularity, or variance which does not affect substantial rights shall be disregarded.
{¶ d} “(B) Plain error
{¶ e} “Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.”